DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2, 6-16, 18-20 and 41-44 were pending and were rejected in the previous non-final office action dated 9/15/2020. Claims 1-2, 6-16, 18-20 were amended. Claims 41-44 were canceled. New claims 45-66 were added. Claims 1-2, 6-16, 18-20 and 45-66 remain pending and are examined in this office action. 
Claims 1-2, 6-16, 18-20 were previously indicated as being novel and non-obvious, which also applies to new claims 45-66. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/12/2021 has been entered.




Response to Arguments
Claim Objections: 
Claims 1 and 10 were previously objected to and have been amended to overcome the previous objections. However, please see the new objections to claims 1 and 10 in response to the amendments. 
Claim Interpretation – 35 USC § 112(f): 
Applicant has amended claims 1 and 10 such that they are no longer subject to interpretation under § 112(f). 
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejections of claims 1-2, 6-16, 18-20, and 41-44 (pgs. 19-27 of remarks filed 5/12/2021) have been fully considered but they are not persuasive. 
Applicant first argues (pgs. 19-21 of remarks filed 5/12/2021) that the claims are not abstract because they recite a technical solution using distributed computers communicating over a network and machine-readable indicia for tracking products through a supply chain. Applicant argues that the claimed invention addresses the problems that “Conventional distribution systems are not structured to fill orders that are farm and producer specific, even though customers increasingly demand full traceability, farm/source-identified product, and adherence to specific breeding practices” (¶ 0002 of applicant’s spec.) and “A need exists for system that will allow clients to order locally grown products, responsibly raised meats, and organics that can be source-identified, and have them shipped to the clients location by their contracted distributor” Amdocs. 
However, the examiner respectfully disagrees. First, the problems purportedly solved by the claimed invention are not technological problems. Instead, business needs are addressed by the claims by tracking products through a supply chain using generic computers and machine-readable indicia (i.e. existing technology). The claims do not solve a technological problem or actually improve any technology or technological field. This is in contrast to Amdocs, which recited “A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records” (MPEP 2106.05(a)(I)(iv)) amounting to an improvement to computer functionality. As already mentioned above, Applicant’s claims instead address business needs and considerations rather than a problem existing in technology that prevented tracking of products. Applicant’s claims also do not improve the functioning of any computer as in Amdocs. 
Applicant next argues that claim 1 does not recite a judicial exception under Step 2A Prong One (pgs. 21-24 of remarks filed 5/12/2021). Applicant argues that claim 1 does not recite mental processes or certain methods of organizing human activity because the claim includes computer technology that cannot be implemented in the human mind and goes beyond merely using generic computer components to carry out methods of organizing human activity (pgs. 23-24). However, the examiner respectfully disagrees that the claims do not recite an abstract idea. While the examiner has updated the previous § 101 rejection which do no longer categorizes the claims as mental processes, the claims still recite limitations amounting to a process for receiving an order for a product from a client, tracing the product through the supply chain supporting compliance with the client rules by associating identifiers with the order, and supporting 
Applicant further argues that claim 1 is patent eligible under Step 2A Prong Two because the claims integrate any recited judicial exception (i.e. abstract idea) into a practical application (pgs. 24-25 of remarks filed 5/12/2021). Applicant argues that the plurality of computers in combination with the printing of machine-readable indicia and associations between different identifiers in the memory provides for an improvement product tracking system that is able to  problem or actually improve any technology or technological field but instead use existing technology to implement the abstract idea for tracking products through a supply chain. The claims amount to mere instructions to apply the abstract idea (i.e. “apply it” as in MPEP 2106.05(f)) using generic computer components (i.e. first, second, third, and fourth computers, the first computer comprising a memory). The claims invoke these elements as tools to perform generic computer activities such as receiving, storing, and transmitting data associated with the application of the abstract idea on generic computers (i.e. the first, second, third, and fourth computers, the first computer comprising a memory). As shown in MPEP 2106.05(f) – “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea…does not integrate a judicial exception into a practical application or provide significantly more.” Furthermore, at best, the highly general usage of the machine-readable indicia for tracking of the order links the performance of the judicial exception to a particular technological environment/field of use but does integrate the abstract idea into a practical application. Additionally, printing the machine-readable indicia is merely extrasolution activity (insignificant application) that does not add anything that amounts to significantly more to the claims, nor does the specification indicate applicant has invented a new type of printer or machine-readable indicia. Considering the elements as a whole or as an ordered combination does not add anything significant to the claims. 
Applicant further argues that claim 1 is patent eligible because it recites an inventive concept (pgs. 26-27 of remarks filed 5/12/2021). Applicant again states that the claims define a business needs are addressed by the claims by tracking products through a supply chain using generic computers and machine-readable indicia (i.e. existing technology). The claims do not solve a technological problem or actually improve any technology or technological field. Mere instructions to apply the abstract idea on generic computers and use of a computer or other machinery in its ordinary capacity (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. Applicant’s further argument that there is no evidence that the elements recited in combination are well-understood, routine, and conventional under the Berkheimer memo is not persuasive – the examiner previously and currently has provided evidence as necessary under the Berkheimer memo. The examiner notes that evidence is not required for elements which the examiner did not explicitly characterize as well-understood routine and conventional. 
Accordingly, the examiner maintains that claims 1-2, 6-16, 18-20 (incl. new claims 45-66) are ineligible under § 101.

Claim Objections
Claims 1, 9 and 10 are objected to because of the following informalities:  
Claims 1 and 10 recite “wherein the aggregation facility identifier identifies the aggregation facility that received from
Claim 1 also recites “wherein the fourth computer, following a receipt of the product by the distribution facility, is further configured to communicate a distribution facility identifier and a distribution location identifier for association with the product identifier to the first computer over the network” – however, the claim lacks sufficient antecedent basis for the limitation “the fourth computer” 
Claim 9 recites “the first processor …” – however, this appears to be a typo that should read “the first computer…” since there is no antecedent basis for the limitation “the first processor.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6-16, 18-20, and 45-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  

Note: Claims 1, 2, 6-16, 18-20, and 45-66 recite “A distributed computing system” for performing the various claimed functions, and therefore pass step 1 as falling under the category of a machine. 


Step 2A – Prong One:
Independent claims 1 and 10 recite functions for supporting traceability of products from providers to clients and supporting compliance with the client rules and tracking of the order from the provider to the client through the transporting entity, aggregation facility, back haul provider, distribution facility, and distribution location, including limitations for: receiving an order for a product with respect to a client having a plurality of associated client rules; storing data about the order; selecting a provider for the product; associating the order with a communicated product identifier, wherein the product identifier comprises (1) a provider code that identifies the selected provider, (2) a location code that identifies a geographic location of the selected provider, and (3) a product code that identifies the product; associating the product code from the product identifier with a product type; associating the order with a communicated transport identifier, wherein the transport identifier identifies an entity transporting the product from the provider to an aggregation facility; associating the order with an aggregation facility identifier that is communicated following a receipt of the product by the aggregation facility, wherein the aggregation facility identifier identifies the aggregation facility that received the product; associating the order with a back haul provider identifier, wherein the back haul provider identifier identifies a back haul provider for delivering the product from the aggregation facility to a distribution facility; associating the order with a communicated distribution facility identifier and a communicated distribution location identifier, wherein the distribution facility identifier identifies the distribution facility that received the product, and wherein the distribution location identifier identifies a location in the distribution facility where the product is stored; determining whether the location identified by the distribution location identifier is in compliance with the client rules, and in response to a determination that the location identified by the distribution location identifier is not 
These limitations of claim 1 and 10 above amount to a process for receiving an order for a product from a client, tracing the product through the supply chain supporting compliance with the client rules by associating identifiers with the order, and supporting compliance with client rules by determining whether or not the product is handled in compliance with the client rules and notifying both the client and the provider if the product is not in compliance with the client rules. These processes, considered as a whole, amount to commercial interactions including sales activities or behaviors, and business relations (e.g.  tracking a product for a received order throughout a supply chain using identifiers, tracking compliance with client rules, notifying various parties in the business transaction if the product is not in compliance) and managing relationships or interactions between people (e.g. following rules/instructions for tracking products and sending notices about the products to relevant parties). MPEP 2106.04(a)(2)(II) states that certain method of organizing human activity include commercial or legal interactions and relationships of interactions between people. Therefore, since the claim recites limitations that amount to both commercial interactions and managing relationships or interactions between 
Step 2A – Prong Two:
The judicial exception (i.e. abstract idea) is not integrated into a practical application, for the following reasons: 
With respect to the limitations (emphasis placed on additional elements): 
a plurality of distributed computers for connection over a network, the distributed computers including first, second, and third computers
wherein the first computer comprises a memory, and wherein the first computer is configured to (1) receive an order…and (2) store data about the order in the memory 
wherein the first computer is configured to select a provider for the product
wherein the second computer is configured to communicate the product identifier over the network to the first computer; 
wherein the first computer is further configured to (1) associate the order with the product identifier in the memory and (2) associate the product code from the product identifier with a product type in the memory
wherein the first computer is further configured to associate the order with a transport identifier, 
wherein the third computer…is further configured to communicate an aggregation facility identifier for association with the product identifier to the first computer over the network, 
wherein the first computer is further configured to associate the order with the aggregation facility in the memory
wherein the first computer is further configured to associate the order with a back haul provider identifier
wherein the fourth computer…is further configured to communicate a distribution facility identifier and a distribution location identifier…to the first computer over the network,
wherein the first computer is further configured to (1) associate the order with the distribution facility identifier and the distribution location identifier, (2) determine whether the location identified by the distribution location identifier is in compliance with the client rules, and (3) in response to a determination that the location identified by the distribution location identifier is not in compliance with the client rules (i) electronically notify the provider that a replacement of the product is required and (ii) electronically notify the client that delivery of the product may be delayed
wherein the first, second, third, and fourth computers cooperate with each other to support compliance with the client rules and tracking of the order from the provider to the client via the machine-readable indicia and the associations in the memory
(specific to claim 10) the first computer is further configured to…(2) selects a location in the distribution facility from among a plurality of location in the distribution facility for storing the product in accordance with the client rules, and (3) electronically notifies the distribution facility that the product must be stored in the selected location
(specific to claim 10) wherein each identifier is encoded by one of a bar code, RFID tag or smart tag 
The above limitations amount to mere instructions to apply the abstract idea (i.e. “apply it” as in MPEP 2106.05(f)) using generic computer components (i.e. first, second, third, and fourth electronically notifying, i.e. electronic transmission) associated with the application of the abstract idea on generic computers (i.e. the first, second, third, and fourth computers, the first computer comprising a memory). As shown in MPEP 2106.05(f) – “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Furthermore, at best, the highly general usage of the machine-readable indicia encoded as a bar code, RFID tag or smart tag for tracking of the order links the performance of the judicial exception to a particular technological environment/field of use but does integrate the abstract idea into a practical application. 
With respect to the limitations (emphasis on additional elements in bold): 
the second computer includes a printer, the printer configured to print a machine-readable indicia to be adhered to the product or a container for the product, 
wherein the machine-readable indicia
(specific to claim 10) the first computer is configured to (1) track the product by reading the product identifier and at least one of the other identifiers during the delivery of the product
These limitations amount to nothing more than insignificant extra-solution activity in which a generically recited printer is used to print a machine-readable indicia (e.g. a barcode or some other identifying means) and a generic computer reads the product identifier to track the product (e.g. mere data gathering) in conjunction with the performance of the abstract idea. The claims are not limited to any particular technology of generating or printing a barcode or a new method of reading machine-readable indicia, and applicant’s specification does not recite anything suggesting applicant has invented a new printer, printing process, scanner, or the like. The claims also merely recite the machine-readable indicia at a high level of generality indicating it does not operate as anything other than a generic identifier (e.g. a bar code). As determined by the courts in Secured Mail, merely affixing a barcode to a mail object that is used for identifying the mail object is not an additional element that infers eligibility under § 101. See MPEP 2106.05(a).  
Therefore, the additional elements are not sufficient to integrate the judicial exception (i.e. abstract idea) identified above into a practical application. 

Step 2B: 
The claims do not recite any additional elements that are sufficient, whether considered alone or in an ordered combination, to amount to significantly more than the judicial exception. As mentioned above (regarding the first/second/third/fourth computers and the memory of the first computer), the claims recite mere instructions to apply the abstract idea (i.e. apply it) on generic computer components (i.e. first, second, third, and fourth computers, the first computer comprising e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea.” The courts have recognized “Receiving or transmitting data over a network, e.g., using the Internet to gather data” as well-understood, routine, and conventional computer functions. See Symantec (utilizing an intermediary computer to forward information), TLI Communications LLC v. AV Auto. LLC (using a telephone for image transmission), OIP Techs., Inc., v. Amazon.com, Inc. (sending messages over a network), and buySAFE, Inc. v. Google, Inc. (computer receives and sends information over a network) and MPEP 2106.05(d)(II)(i). The courts have also recognized “storing and retrieving information in memory” as well-understood, routine, and conventional computer functions. See Versata and OIP Techs. as cited in MPEP 2106.05(d)(II)(iv). Even further, the courts have recognized “electronic recordkeeping” as a well-understood, routine, and conventional computer function. See Alice Corp. and Ultramercial (updating an activity log) as seen MPEP 2106.05(d)(II)(iii). The use of the first computer (in claim 10) to read the machine-readable indicia and track the product amounts to insignificant extrasolution activity (e.g. mere data gathering), and is also analogous to “Electronically scanning or extracting data from a physical document” which has also been identified by the courts as well-understood, routine, and conventional activity performed by a generic computer device in Content Extraction. Similar to the claims in Secured Mail Solutions, “[T]he claims are not directed to a new barcode format, an improved method of generating or scanning barcodes, or similar improvements in computer functionality.” The additional limitations for printing a machine-readable indicia for the product amounts to nothing more than insignificant extra-solution activity in which a generically recited 
Therefore, the additional elements recited in independent claims 1 and 10, whether considered alone or as an ordered combination, do not add significantly more than the abstract idea. 

Dependent Claims: 
Dependent claims 2 and 16 limit the machine-readable indicia (claim 2) and each identifier (claim 16) as being a bar code, which merely links the performance of the abstract idea to a particular technological environment/field of use (e.g. tracking of goods or shipments using indicia that are bar codes) but does not integrate the abstract idea into a practical application or add 
Dependent claim 6 adds an additional step that falls under the abstract idea (“select a distributor in accordance with the client rules…”) and merely recites instructions to apply the additional abstract idea step using generic computers (i.e. “the first computer”). 
Dependent claim 7 adds an additional step that falls under the abstract idea (“select the back haul provider in accordance with the client rules”) and merely recites instructions to apply the additional abstract idea step using generic computers (i.e. “the first computer”).
Dependent claims 8, 19-20, and 45-49 limits the product to produce (claims 8, 19) poultry (claims 20 and 48), an agricultural product (claim 45), meat (claim 47), and a dairy product (claim 49), and wherein the provider is a farm (claim 46) – however, the limitations do not add anything of significance to the claims beyond limiting the abstract idea to types of products/providers. 
Dependent claim 9 adds an additional step that falls under the abstract idea (“select the provider based on a rule within the client rules that defines a geographical region from which the product must originate”) and merely recites instructions to apply the additional abstract idea step using generic computers (i.e. “the first processor”, which the examiner interprets as a typo which was intended to read “the first computer”).
Dependent claim 11 adds an additional step that falls under the abstract idea (“determine the aggregation facility at least in part on the provider code and product code”) and merely recites instructions to apply the additional abstract idea step using generic computers (i.e. “the first computer”). 
Dependent claim 12 adds an additional step that falls under the abstract idea (“determine equipment to be used for transporting the product at least in part based on the product code and 
Dependent claim 13 adds an additional step that falls under the abstract idea (“determine a location for storage of the product in the aggregation facility based at least in part on the product code”) and merely recites instructions to apply the additional abstract idea step using generic computers (i.e. “the first computer”).
Dependent claim 14 adds an additional step that falls under the abstract idea (“read the aggregation facility identifier and identify the location in the aggregation facility where the product is stored”) and merely recites instructions to apply the additional abstract idea step using generic computers (i.e. “the third computer”). Note that “read” under the broadest reasonable interpretation does not specify a particular mechanism and could just include the third computer reading stored data. 
Dependent claim 15 adds an additional step that falls under the abstract idea (“confirm that the identified location for storage of the product in the aggregation facility is the same as the determined location for storage of the product in the aggregation facility”) and merely recites instructions to apply the additional abstract idea step using generic computers (i.e. “the first computer”).
Dependent claim 18 recites that each identifier is in a “different format,” claim 50 specifies that the machine-readable indicia as a QR code, claim 51 specifies that the machine-readable as an RFID tag, and claim 52 specifies the machine-readable indicia as a smart tag  – however, these limitations also at best link the performance of the abstract idea to a particular technological environment similar to various other elements above (e.g. the specification does not indicate that 
Dependent claims 53-55, 57, 59, and 61 recite a second machine-readable indicia and a third machine-readable indicia, the fourth computer comprising a reader for reading a second machine-readable indicia (claim 53) and a third machine-readable indicia (claim 54), the third computer including a reader for reading a third machine-readable indicia (claim 55), and a fifth computer including a reader for reading a third machine-readable indicia that encodes one of the various identifiers (claims 57, 59, and 61). The second and third machine-readable indicia under the broadest reasonable interpretation are just generic labels or barcode identifiers applied to the product and as such do not add anything significant to the claims, but merely link the performance of the abstract idea to a particular technological environment as described above. The use of a “reader” of the third, fourth, and fifth computers amounts to insignificant extrasolution activity (e.g. mere data gathering), and is also analogous to “Electronically scanning or extracting data from a physical document” which has also been identified by the courts as well-understood, routine, and conventional activity performed by a generic computer device in Content Extraction. Similar to the claims in Secured Mail Solutions, “[T]he claims are not directed to a new barcode format, an improved method of generating or scanning barcodes, or similar improvements in computer functionality.” Also see MPEP 2106.05(a) showing, as determined by the courts in Secured Mail, merely affixing a barcode to a mail object that is used for identifying the mail object is not an additional element that infers eligibility under § 101. Furthermore, the courts determined in Return Mail, Inc. v. USPS that the claims “[D]o not improve the functioning of the computer or barcode system itself. Instead, they apply those functionalities in the context of processing returned mail.” The claims in the instant application are similar in that they also do not improve the 
Dependent claim 56 adds a fifth computer for communicating the transport identifier for association with the product identifier to the first computer over the network, which amounts to generic computer activities (i.e. transmitting the information over a network) associated with the application of the abstract idea on generic computers (i.e. the fifth computer). As shown in MPEP 2106.05(f) – “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
The same analysis applied to dependent claim 56 above also applies to dependent claims 58 and 60 which also add a fifth computer for communicating the back haul provider identifier (claim 58) and a client identifier (claim 60) for associating with the product identifier to the first computer over the network Claim 60 also adds an additional abstract idea step for associating the order with the client identifier (claim 60). 
Dependent claim 62 adds a step for communicating an aggregation location identifier for associated with the product identifier to the first computer over the network, checking if the identifier is in compliance with the client rules, and sending electronic notifications to the provider and client similar to claim 1 if the aggregation location identifier is not in compliance with the client rules. As shown above, these elements amount to mere instructions to apply the abstract idea (i.e. “apply it” as in MPEP 2106.05(f)) using generic computer components and perform generic computer activities (i.e. transmitting the identifiers, storing the identifiers in association with the electronically notifying, i.e. electronic transmission) associated with the application of the abstract idea on generic computers and as shown in MPEP 2106.05(f) above does not integrate a judicial exception into a practical application or provide significantly more. 
Dependent claim 63 adds an additional step that falls under the abstract idea (“select the provider in accordance with the client rules”) and merely recites instructions to apply the additional abstract idea step using generic computers (i.e. “the first computer”).
Dependent claim 64 adds an additional step that falls under the abstract idea (select the provider in accordance with the client rules in response to a response by the provider to a quote”) and merely recites instructions to apply the additional abstract idea step using generic computers (i.e. “the first computer”).
Dependent claim 65 adds an additional step that falls under the abstract idea (“select the aggregation facility in accordance with the client rules”) and merely recites instructions to apply the additional abstract idea step using generic computers (i.e. “the first computer”).
Dependent claim 66 limits the memory to a relational database. However, simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.
Therefore, claims 1-2, 6-16, 18-20, and 45-66 are ineligible under § 101 as they are directed to an abstract idea without significantly more. 





Novelty/Non-Obviousness
Claims 1, 2, 6-16, 18-20, and 45-66 are novel/non-obvious. 
Claims 1, 2, 6-16, and 18-20 were indicated as novel and non-obvious in the final rejection dated 3/6/2019. The amended claims, and new claims 45-66 (which remain novel and non-obvious for the same reasons recited in the 3/6/2019 final office action). 
An updated search performed by the examiner identified NPL reference U to “Cao” (see current PTO-892) which teaches tracing products in the food chain using unique identifiers linked to the product to track the product through the supply chain (i.e. from the producer, to processors, manufacturers/packagers, distribution centers, to retail), and Canadian patent publication CA 2416386 A1 to Hughes et al., which teaches “tracing the movement of product shipments across multiple links in a supply chain relating to the commodity transaction; and (d) retracing the movement of a product from any point in the chain back to its source relating to the commodity transaction. The commodity transaction includes one related to a food supply chain, an agricultural commodity supply chain, a grains and oilseeds supply chain, a grains supply chain, a livestock supply chain, or a horticultural supply chain” (Abstract). However, the teachings found in these references do not change the previous determination of novelty/non-obviousness.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hunter Molnar/
Examiner, Art Unit 3628

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 24, 2021